APPEAL OF L.M. AND ANNA R. MAUS.Maus v. CommissionerDocket No. 1322.United States Board of Tax Appeals3 B.T.A. 566; 1926 BTA LEXIS 2629; February 3, 1926, Decided Submitted September 21, 1925.  *2629 L. M. Maus for the taxpayers.  B. G. Simpich, Esq., for the Commissioner.  *566  Before MARQUETTE, GREEN, and LOVE.  The taxpayers have appealed from the determination of a deficiency in income tax for the year 1922 in the amount of $78.  FINDINGS OF FACT.  The taxpayers are husband and wife, living together at Hot Springs, Ark.  They filed a joint return for the calendar year 1922.  During the year 1922 they were the owners of two houses, one a brick structure, situated on Kalorama Road, Washington, D.C., the other, of frame construction, situated in Frankfort, Ky.  These houses are rented by the taxpayers and are among the taxpayers' chief sources of income.  The Kalorama Road house was purchased in 1920 for a consideration of $13,500, and a reasonable allowance for the exhaustion, wear and tear thereof is 2 per cent per annum.  Through error the purchase price of this property was reported as $6,000, and depreciation at 2 per cent was allowed on that amount.  The taxpayers made contributions during 1922 to the following corporations and funds operated exclusively for religious purposes, no part of the net earnings of which inured to the benefit*2630  of any private stockholder or individual: 1.  Southern Presbyterian Church, Frankfort, Ky$75.002.  Northern Presbyterian Church, Frankfort, Ky75.003.  Presbyterian Church, Rockville, Md100.004.  Washington Heights Presbyterian Church, Washington, D.C.62.005.  The Missionary Cause, Emboni, Africa50.006.  The Missionary Cause, Hankow, China20.00382.00*567  During 1922, Maus had two sisters, one a widow aged 81, and the other a spinster aged 71.  Both were entirely dependent upon and received their chief support from him, and were incapable of self-support because of physical defects due to age.  DECISION.  The deficiency should be computed in accordance with the foregoing findings of fact.  Final determination will be settled on 10 days' notice, under Rule 50.